 In the Matter of UNIVERSAL MOULDED PRODUCTS CORPORATION, BRISTOLAIRCRAFT DIVISIONandINTERNATIONAL ASSOCIATION OF MACHINISTS,A.. F. oF'L.Case No. R-4507.-Decided December 17, 1919Jurisdiction:aircraft parts manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord recognition to petitioner ; election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees, including janitors, but excluding all supervisory, clerical,guard,inspection,engineers,draftsmen, and technicalpersonnel.Mr. Leonard R. HallandMr. Nelson W. Burris,of Bristol, Va.,for the Company.Mr. C. C. Cochran,of Bristol, Va., for the Union.Mr. Joseph E. Gubbins,DECISIONAND.DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of, Machin'ists, affiliated with the American Federation of Labor, herein calledtheUnion, alleging ' that a question affecting commerce had arisenconcerning the representation of employees of Universal 'MouldedProducts Corporation, Bristol Aircraft Division, Bristol, Virginia,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before AnthonyE. Molina, Trial Examiner.Said hearing was held at Bristol, Vir-ginia, on November 10, 1942.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues., The' Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby, affirmed.Upon the entire record in the case, the Board makes the following:46 N. L. R. B., No. 14.99 100DECISIONSOFNATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUniversal Moulded Products Corporation, Bristol Aircraft Divi-sion, is - a Delaware corporation with its principal office and plantat Bristol, Virginia, where it is engaged in the manufacture of air-craft bodies and parts.It is a wholly owned subsidiary of the BristolAircraft Products Ltd., a Canadian corporation.During the yearending June 30, 1942, the Company purchased raw materials, namely,wood, canvas, paint, rope, and glue, valued at approximately $500,000,all of which originated in places outside the State of Virginia.During the same period the Company sold products valued in excessof,$1,240,000, all of which was shipped to points outside the State`ofVirginia.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, affiliated with the Ameri-can Federation of Labor, is a labororganizationadmitting employeesof the Company to membership.III.THE QUESTION CONCERNING REPRESENTATIONOn October 8, 1942, at a conference attended by a representativeof the Union, a representative of the Company, and an agent ofthe Board, the Union requested recognition as exclusive bargainingagent for the employees' of the Company.The Company declined torecognize the Union unless and until it had been certified by theBoard.A ,statement `of the Regional Director, introduced in evidence atthe hearing, indicates that the Union "represents a substantial numberof e'naployees in the unit hereinafter, found to,be appropriate.'We find that a question affecting commerce has arisen concerning-the representation of-employees of the Company., within the meaning'of Section,9 (c) and'Secti'oh 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe parties agree that, all production and maintenance employees,.including janitors, should be included in the bargaining unit.The,IThe Regional Director's statement 'shows that the Union submitted 291 authorization-for-membership cards,' all of which appear to bear apparently genuine signatures, and239 of which are the names of persons whose names are on the Company's pay roll forthe period ending October 16, 1942.Since the compilation of the Regional Director'sstatement concerning representation, the Union had submitted 55 additional,authorization-for-membership cards, all of which bear apparently genuine signatures of persons listedon the Company's pay roll of October 16, 1942. There are approximately 600 employeesin the appropriate unit.- UNIVERSAL MOULDED PRODUCTS CORPORATION101parties further agree that all supervisory employees, should be ex-cluded.There is a dispute over the following personnel, namely,clerical, guard, inspection, engineer, draftsman, and technical ; theUnion would exclude all these categories whereas the Companywould include them.Inasmuch as the work of clerical employees is substantially differ-ent from that of the production and maintenance employees, in ac-cordance with our customary, practice, we shall exclude clericalemployees from the unit.The guard personnel can be divided into two groups; one groupis charged with the duty of plant protection and the other group,called patrolmen, is charged with the duty of guarding against-firehazards.The guards are equipped with uniforms and are furnishedwith side arms for the performance of their work.They are sta-tioned' at the various gates outside the plant, and at designated placeswithin the plant- for the purpose of protecting the plant from anydamage that might arise from fire or sabotage. Theyare alsocharged with the duty of enforcing the safetyrulesformulated forthe employees.We shall exclude the guards from the unit.The Inspection Department is a distinct unit within the Companyand is composed of a chief inspector and approximately 60 inspectors.Each inspector is assigned permanently to a particular departmentbut remains under the jurisdiction of the chief inspector.They areintermingled with the production employees while inspecting theproducts in their various stages of manufacture.They do not partic-ipate iri the initial assembling of the products but make minor ad-justments where needed.The Company contends, and the Union didauthority., They 'are paid on an hourly basis at a rate which is equalto that of the highest paid production employee in the department towhich they are assigned.The inspectors are generally pre-trainedbefore they are given a permanent assignment.We shall exclude theinspectors from the unit since their duties and interests are substan-tially different from those of the production employees?It appears that the technical personnel is comprised principally ofengineers and draftsmen.The Engineering Department is under thesupervision of a chief engineer and two assistants.The majority ofthe engineers are located in one office which is removed from the variousproduction departments.Their ' principal duties-are to estimate therequirements for the purchasing department and to set up proceedurefor the machine shop, tooling, and various production departments tofollow.They also perform an appreciable amount of clerical work.The Company contends that they have no supervisory authority andare paid on an hourly basis. - The majority of the engineers have '102DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived college training.They shall be excluded from the unit, inas-much as they are professional and technical employees.For the samereason draftsmen will be excluded.-We find- that all production and maintenance employees, includingjanitors, but excluding all supervisory, clerical, guard, inspection,engineer, draftsmen and technical personnel, constitute a unit appro-priate- for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall -direct that the question concerning representation which-'has' arisen-- be resolved 'by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein; subject to the limitations and additions set forth in theDirection._DIRECTION OF, ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by- Section 9_(c) of the National, Labor RelationsAct, and pursuant to. Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED, that, as part of the investigation to ascertain represent-atives for the purpose of collective'bargaining with Universal MouldedProducts Corporation, Bristol Aircraft Division, Bristol, Virignia,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this-Direction, underthe direction and supervision of the Regional Director for the FifthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of, said Rulesand Regulations, among the employees in the unit found appropriatein Section IV above, who were employed during the pay-roll periodimmediately Weceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding' employees who have since quit or been dis-charged for cause to determine whether or not they desire to be repre-sented by International Association of Machinists, affiliated with theA. F. of L., for the purposes of collective bargaining.